Citation Nr: 1531328	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 percent for degenerative disc and joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active military service from August 1971 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2011 decision, the Board denied an evaluation in excess of 10 percent for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine.  The Board also found that the criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability had been met throughout the appeal period.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2013 memorandum decision, the Court vacated that part of the Board's December 2011 decision that denied entitlement to a disability rating in excess of 10 percent for degenerative disc and joint disease with right radiculopathy.  The Court held that the Board had failed to provide adequate reasons and bases for its decision in terms of the applicability of 38 C.F.R. § 3.951(b) to the Board's decision to change to Diagnostic Code used to evaluate the Veteran's low back disability.  The Court also held that the Board had failed to provide adequate reasons and bases as to whether referral for consideration of an extraschedular rating was warranted.  The Court remanded the matter to the Board for readjudication.

In October 2013 and November 2014, the Board remanded the matter for further development.  As that has yet to be achieved, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In November 2014, the Board again remanded the appeal with specific instructions to the AOJ to, among other things, 

2.  Refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular increased rating for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine.  In so doing, it should be considered that the Board has found that competent evidence of record demonstrates that the service-connected orthopedic manifestations of degenerative disc and joint disease of the lumbar spine may result in an exceptional or unusual disability picture, which is not contemplated by the schedular criteria.  (Emphasis added)

Despite the above instructions, the AOJ in the April 2015 supplemental statement of the case concluded that the criteria for a referral of the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of assignment of an extraschedular rating had not been met, and the appeal was thereupon returned to the Board without the required referral.  

Similarly, the November 2014 remand specifically notified the AOJ that the Court in March 2013 had found that the schedular criteria for rating the Veteran's service-connected low back disability does not include sleep interference, and therefore these criteria are inadequate.  See Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  The Board's November 2014 remand therefore noted that, while the Veteran was afforded an updated VA examination in June 2014, the examiner did not provide an opinion with regard to whether an extraschedular rating was warranted which opinion took into account this sleep disturbance.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Despite the above, the post-remand record does not contain a medical opinion as to any additional economic impairment caused by the sleep interference attributable to the Veteran's service-connected low back disability.

Given the above post-remand history, the Board finds that another remand is required to obtain the missing medical opinion as well as the missing referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance). 

While the appeal is in remand status, updated VA and private treatment records should also be obtained and associated with the claim's file.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding VA treatment records including all post-June 2007 treatment records from the North Texas VA Health Care System. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his low back disability with associated sleep interference.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate examination to determine the severity and effect of his service-connected degenerative disc and joint disease with associated sleep interference on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the low back disability with associated sleep interference in his or her final report.  

The examiner should also address whether, and to what extent, the low back disability with associated sleep interference decreases his ability to work effectively.  

In addressing the functional effects of the Veteran's disability on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to the adverse symptomatology caused by his service-connected low back disability with associated sleep interference.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel, such as being tired as a result of being unable to sleep because of the pain caused by his service-connected low back disability, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  In providing the requested opinions, the examiner cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the above development to the extent possible, the AOJ must refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular increased rating for orthopedic manifestations of degenerative disc and joint disease of the lumbar spine.  

In considering the Veteran's claim, the Under Secretary for Benefits or the Director, Compensation and Pension Service should be mindful of the fact that the Court has found that competent evidence of record demonstrates that the service-connected orthopedic manifestations of degenerative disc and joint disease of the lumbar spine results in an exceptional or unusual disability picture (i.e., associated sleep interference) which is not contemplated by the schedular criteria.  

6.  Then, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including those governing extraschedular evaluations, and citation to all evidence added to the claims file since the most recent supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

